NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                        MAR 18 2015

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

YANFENG GAO; JINGHUA WANG,                       No. 13-71037

               Petitioners,                      Agency Nos. A099-739-931
                                                             A099-739-932
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Yanfeng Gao and Jinghua Wang, natives and citizens of China, petition for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing their

appeal from an immigration judge’s decision denying their application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, and review de novo claims of

due process violations. Singh v. Holder, 638 F.3d 1264, 1268-69 (9th Cir. 2011).

We deny in part and dismiss in part the petition for review.

      Petitioners concede that they did not suffer past persecution, but fear future

persecution based on Gao’s joining a Shouter’s church while in the United States.

Substantial evidence supports the BIA’s determination that Gao failed to establish

a well-founded fear of persecution. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th

Cir. 2003) (possibility of future persecution too speculative).

      Because petitioners failed to establish eligibility for asylum, they necessarily

failed to meet the more stringent standard for withholding of removal. See Prasad

v. INS, 47 F.3d 336, 340 (9th Cir. 1995).

      We reject petitioners’ contention that the BIA failed to adequately consider

their arguments on appeal. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error to demonstrate a due process claim). We lack jurisdiction to

consider petitioners’ assertions that the IJ exhibited bias and allowed an overly-

aggressive cross-examination, because petitioners did not raise them to the BIA.

See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (court lacks jurisdiction

to consider issues that have not been administratively exhausted).


                                            2                                   13-71037
      Finally, petitioners do not raise any arguments regarding the denial of CAT

relief. See Martinez-Serrano, 94 F.3d at 1259-60.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                   13-71037